DETAILED ACTION
	This office action is response to communications for Application No. 15/786,464 filed on 01/07/2021.
No claims have been amended.
Accordingly, claims 1-5, 7-10, 12, 13, and 16-24 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C. 103
	The applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been fully considered but are not persuasive. 
	Claim 1: The applicant argues that the combination of prior art references fails to disclose the limitation “upon selection by the user of the third hyperlink associated with the first component, display a first wiring diagram of the aircraft in which the first component and connections to the first component are distinctly indicated relative to other displayed components and other displayed connections”. Specifically, the applicant argues, “show[ing] the wiring and components associated with [a] particular failure symptom" is not that same as "display[ing] a first wiring diagram of the aircraft in which the first component and connections to the first component are distinctly indicated relative to other displayed components and other displayed connections”, however the examiner respectfully disagrees. As noted in the latest Non-Final Office Action, Kell discloses an Interactive Electronic Technical Manual (IETM) to diagnose faulted components associated with an aircraft. Further, as previously cited in [0091], Kell discloses, “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.” which under the broadest reasonable interpretation, represents the claimed limitation. The applicant also argues that “showing” and “displaying” are not the same, however the examiner respectfully disagrees and notes that the claims are read under the broadest reasonable interpretation. Kell discloses that the wiring and components are displayed with respect to the failed symptom (fault), which represents the component being “distinctly” indicated relative to the other components in the aircraft.
	The applicant argues that the combination of the prior art references fails to disclose the limitation, “Upon selection by a user of the second hyperlink associated with the first component, display a physical layout of the aircraft in which the first component is distinctly indicated relative to other displayed components, wherein the physical layout of the aircraft is displayed in a second region of the input/output interface and the fault isolation procedure remains displayed in the first region of the input/output interface”, however the examiner respectfully disagrees.  As noted above, Kell discloses an Interactive Electronic Technical Manual (IETM) which features a plurality of hyperlinks in a full system “intelligent” schematic to associate a particular failure symptom. As previously cited in [0094], Kell discloses that the IETM contains hyperlinks to fault isolation procedures, “The Interactive Electronic Technical Manual (IETM) features a complete hyper-linked table of contents, detailed search capabilities, and hyperlinks to referenced text and illustrations from within theory of operation descriptions, maintenance operational checks, fault isolation procedures, component repair procedures, and replacement parts.” Accordingly, under the broadest reasonable interpretation, [Figs. 10 and 11] are displays of the IETM which clearly shows a physical layout of an aircraft and a portion containing a logical layout which represents a wiring diagram associated with a particular failure symptom. 
	The applicant further argues that [Fig. 12] of Kell teaches away from the claimed limitation of displaying both the fault isolation procedure and a physical layout in a single view and referred to [Fig. 12], however the examiner respectfully disagrees and notes that [Fig. 12] was not relied upon for the rejection. However, [Fig. 12] represents a portion of the IETM to display a screen for a user to order replacement parts for the aircraft and clearly shows multiple nested windows (browsers) including a 
	Claim 9: The applicant argues that the combination of prior art references fails to disclose the limitation, “wherein the second user-selectable link is selectable to display a logical layout of the aircraft in which the first component associated with the one step of the fault isolation procedure is visually distinguished”, however the examiner respectfully disagrees. As noted above, Kell discloses an Interactive Electronic Technical Manual (IETM) which features a plurality of hyperlinks in a full system “intelligent” schematic to associate a particular failure symptom. As cited in [0121], Kell discloses [Fig. 11] containing a plurality of hyperlinks to other portions of the IETM, “The Interactive Electronic Technical Manual (IETM) contains theory, troubleshooting, maintenance procedures, and parts data as well as links to the web-based training and the plug locator application (FIG. 11).” Further, as cited in [0094], the IETM contains a plurality of hyperlinks to referenced text and illustrations, which includes the fault isolation procedures, “The Interactive Electronic Technical Manual (IETM) features a complete hyper-linked table of contents, detailed search capabilities, and hyperlinks to referenced text and illustrations from within theory of operation descriptions, maintenance operational checks, fault isolation procedures, component repair procedures, and replacement parts.” Figs. [10 and 11] clearly display a physical layout of an aircraft along with a secondary window which are all embedded in the IETM, which also includes a fault isolation procedure with the particular failure system. Therefore, under the broadest reasonable interpretation, a particular failure system is “visually distinguished” from other components in the aircraft. The examiner also notes that under the broadest reasonable interpretation, a hyperlink merely represents an interactive link (text link or object link) to another reference. Accordingly, referring back to [Fig. 11], Kell discloses the ability to “select each correspond to learn more about the component”, which clearly demonstrates a plurality of user selectable links for each component (for example, the APU Assembly, APU Control Switch, APU Pushbutton, or ESU). 
Claim 16: The applicant argues that the combination of prior art references fails to disclose the limitations, “the first set of aircraft components is visually distinguished from other aircraft components in the 3D model" and "wherein at least the first aircraft component of the first set of aircraft components is visually distinguished from a second aircraft component of the first set of aircraft components in the interactive wiring diagram”, however the examiner respectfully disagrees and would like to refer to the analysis above regarding visually distinguished components and wiring diagrams associated with the faulted component, as Kell discloses an IETM containing a plurality of hyperlinks to associated a particular failure symptom. 
	Therefore, it is for the reasons above that the arguments are respectfully traversed and the rejection is maintained. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 02/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 12, 13, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kell et al. (U.S. Publication No. 2010/0042283 A1) hereinafter Kell, in view of Yogesha et al. (U.S. Patent No. 8,788,138 B1) hereinafter Yogesha. 

	Regarding claim 1, Kell teaches a system, comprising: 
	an input/output interface (Kell, [0030], “A base station may be a desktop or portable computer system with sufficient memory, graphics, and wireless capability to support the desired software applications. The base station serves as the operating unit's primary data repository, provides an interface to various maintenance services, and displays fleet status.”);
a processor (Kell, [0005], “A computer-implemented Integrated Support System according to another exemplary embodiment of the present invention includes downloading data from an aircraft, processing the downloaded data to infer a status of at least one aircraft systems, and displaying maintenance information relative to the status via an Interactive Electronic Technical Manual (IETM) in response to the processing.”) and
a first hyperlink associated with the first component (Kell, [0094], “The Interactive Electronic Technical Manual (IETM) features a complete hyper-linked table of contents, detailed search capabilities, and hyperlinks to referenced text and illustrations from within theory of operation descriptions, maintenance operational checks, fault isolation procedures, component repair procedures, and replacement parts.” – Examiner’s Note: Kell teaches an Interactive Electronic Technical Manual (IETM) containing a plurality of hyperlinks.),
upon selection by a user of the first hyperlink, display a fault isolation procedure associated with the fault code (Kell, [0094-0095], “The Interactive Electronic Technical Manual (IETM) features a complete hyper-linked table of contents, detailed search capabilities, and hyperlinks to referenced text and illustrations from within theory of operation descriptions, maintenance operational checks, fault isolation procedures, component repair procedures, and replacement parts.” Also, Kell, [0114], “Selecting the mobile ground station (MGS) red aircraft provides access to the Fleet Management Suspect Components screen (FIG. 7). The Suspect Components screen displays the fault description and the suspect list of components that would cause the failure as determined by the dependency model.”), wherein the displayed fault isolation procedure comprises a second hyperlink associated with the first component and a third hyperlink associated with the first component (Kell, [0094, 0091], “The Interactive Electronic Technical Manual (IETM) features a complete hyper-linked table of contents, detailed search capabilities, and hyperlinks to referenced text and illustrations from within theory of operation descriptions, maintenance operational checks, fault isolation procedures, component repair procedures, and replacement parts.” – Examiner’s Note: Kell teaches an Interactive Electronic Technical Manual (IETM) containing a plurality of hyperlinks.), wherein the fault isolation procedure is displayed in a first region of the input/output interface (Kell, [Fig. 10 and Fig. 11], Examiner’s Note: The description on the right sides of both figure represents the fault isolation procedure being displayed on the right region of the interface.). 
upon selection by a user of the second hyperlink associated with the first component, display a physical layout of the aircraft (Kell, [Fig. 10 and Fig. 11], Examiner’s Note: The physical layout of the aircraft is being displayed on the left region of the interface.) in which the first component is distinctly indicated relative to other displayed components (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom.”), (Kell, [Fig. 10 and Fig. 11], Examiner’s Note: The physical layout of the aircraft is being displayed on the first region of the interface and the description on the right side of both figure represents the fault isolation procedure being displayed on a second region of the interface.), and; 
upon selection by the user of the third hyperlink associated with the first component, display a first wiring diagram of the aircraft in which the first component and connections to the first component are distinctly indicated relative to other displayed components and other displayed connections (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom.”) 
Kell does not expressly teach the limitations of “a non-transitory computer-readable medium having instructions stored thereon that, when executed, cause the processor to: receive a fault code; in response to receiving the fault code, display on the input/output interface a first component of an aircraft that is associated with the fault code.”
However, Yogesha teaches a non-transitory computer-readable medium having instructions stored thereon that, when executed, cause the processor to: (Yogesha, [Col. 7, Lines 58-65], “An exemplary storage medium is coupled to the processor such the processor can read information from, and write information to, the storage medium.”);
 receive a fault code (Yogesha, [Col. 4, Lines 3-13], “The fault monitoring module 30 receives as input fault data 42. The fault data 42 may be generated by one or more of the diagnostic systems 20a-20n (FIG. 1) of the aircraft 12 (FIG. 1) and may include, for example, but is not limited to, a fault identification, a system identification, a fault type, a time of fault, a flight information/phase, and a part number or part type associated with the fault.”); 
in response to receiving the fault code, display on the input/output interface a first component of an aircraft that is associated with the fault code (Yogesha, [Col. 4, Lines 16-29], “The 3D display manager module 36 receives as input the fault location 46, and the fault Zone 48. Based on the fault location 46, the 3D display manager module 36 interfaces with the aircraft geography datastore 38 to retrieve geography data 58. The geography data 58 is used to generate 3D display data 60 that presents an interactive virtual three-dimensional model of the aircraft 12, for example, having a transparent skin (as shown in FIGS. 3A-3C). The fault location 46 is associated with the geography data 58 and the 3D display data 60 is generated that presents the fault location 46 with respect to the interactive virtual three-dimensional model 70a-70c of the aircraft 12.”). 
Kell and Yogesha are each and respectively analogous to the instant application because they are from the same field of endeavor of methods for diagnosing an aircraft. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Yogesha’s design of receiving a fault code and displaying a component associated with the fault code into the design of Kell in order to easily locate and address a suspected component of an aircraft for fault isolation (Yogesha, [Col. 2, Lines 65-67, Col. 3, Lines 1-9], “The computing device 14 includes a diagnostic module 18 in accordance with various embodiments. The diagnostic module 18 communicates with one or more diagnostic systems 20 a-20 n of the aircraft 12 to determine a fault of the aircraft 12. Generally speaking, the diagnostic module 18 analyzes historical fault data to generate recommendations of fault activity and/or maintenance decisions based on the current fault. The diagnostic module 18 presents fault information to a user of the system in an interactive three-dimensional format that allows the user to more easily address the fault.”)

Regarding claim 2, Kell does not expressly teach the limitations of “the system of claim 1, wherein the fault code is received from the aircraft.”
However, Yogesha teaches the system of claim 1, wherein the fault code is received from the aircraft (Yogesha, [Col. 3, Lines 58-63, “Inputs to the diagnostic module 18 may be received from the diagnostic systems 20 a-20 n (FIG. 1) or other modules (not shown) of the aircraft 12 (FIG. 1) or computing device 14 (FIG. 1), determined/modeled by other sub-modules (not shown) within the diagnostic module 18, and/or may be some other form of user input that is based on a user interacting with the computing device 14 (FIG. 1).”).
Refer to the analysis of claim 1 for the motivation to combine references. 

Regarding claim 3, Kell teaches the system of claim 1, wherein the fault code is received over a wireless network (Kell, [0030], “A base station may be a desktop or portable computer system with sufficient memory, graphics, and wireless capability to support the desired software applications.”). 

Regarding claim 4, Kell teaches the system of claim 1, wherein the physical layout of the aircraft is an interactive 3D model (Kell, [0095], “The Interactive Electronic Technical Manual (IETM) dynamically generates electronic work cards for schedule maintenance and inspection tasks, displays animations and 3-D interactive graphics for just-in-time training supplementation, integrates with the aircraft IVHMS, avionics, and advanced ground-based diagnostics data for troubleshooting, and interfaces directly to the parts/supply system for inventory checking and parts ordering.” Also, Fig. 10 and Fig. 11 displays the physical layout of the aircraft in the IETM.). 

Regarding claim 5, Kell teaches of the system of claim 1, wherein the displayed fault isolation procedure comprises a fourth hyperlink associated with a second component (Kell, [0094], “The Interactive Electronic Technical Manual (IETM) features a complete hyper-linked table of contents, detailed search capabilities, and hyperlinks to referenced text and illustrations from within theory of operation descriptions, maintenance operational checks, fault isolation procedures, component repair procedures, and replacement parts.” Also, Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom.” - Examiner’s Note: Kell teaches an Interactive Electronic Technical Manual (IETM) containing a plurality of hyperlinks. Further, Kell teaches a plurality of components.) and wherein the instructions, when executed, further cause the processor to: 
upon selection by the user of the fourth hyperlink associated with the second component, display the first wiring diagram of the aircraft in which the second component (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom.”) and connections to the second component are distinctly indicated relative to other displayed components and other displayed connections (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom.”).

Regarding claim 7, Kell teaches wherein the instructions, when executed, further cause the processor to: display on the input/output interface a first maintenance procedure Kell, [0121], “Once at the aircraft with the pre-positioned parts, the maintainer uses the Portable Maintenance Computer (PMC) to access the Interactive Electronic Technical Manual (IETM) (FIG. 10). The Interactive Electronic Technical Manual (IETM) contains theory, troubleshooting, maintenance procedures, and parts data as well as links to the web-based training and the plug locator application (FIG. 11).”) that is associated with the first component (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom.”).  

Regarding claim 8, Kell teaches the system of claim 7, wherein the first maintenance procedure comprises a video (Kell, [0095], “The Interactive Electronic Technical Manual (IETM) dynamically generates electronic work cards for schedule maintenance and inspection tasks, displays animations and 3-D interactive graphics for just-in-time training supplementation, integrates with the aircraft IVHMS, avionics, and advanced ground-based diagnostics data for troubleshooting, and interfaces directly to the parts/supply system for inventory checking and parts ordering.”).

Regarding claim 9, Kell teaches a method, comprising: 
displaying a first user-selectable link to a physical layout module (Kell, [0094], “The Interactive Electronic Technical Manual (IETM) features a complete hyper-linked table of contents, detailed search capabilities, and hyperlinks to referenced text and illustrations from within theory of operation descriptions, maintenance operational checks, fault isolation procedures, component repair procedures, and replacement parts.” Also, Fig. 10 and Fig. 11 displays a physical layout of an aircraft. Examiner’s Note: Kell teaches an Interactive Electronic Technical Manual (IETM) containing a plurality of hyperlinks.) and a second user-selectable link to a logical layout module (Kell, [0094], “The Interactive Electronic Technical Manual (IETM) features a complete hyper-linked table of contents, detailed search capabilities, and hyperlinks to referenced text and illustrations from within theory of operation descriptions, maintenance operational checks, fault isolation procedures, component repair procedures, and replacement parts.”  Also, Fig. 10 displays the wires and connections, which represents a logical layout. Examiner’s Note: Kell teaches an Interactive Electronic Technical Manual (IETM) containing a plurality of hyperlinks.), wherein the first user-selectable link is selectable to display a physical layout of the aircraft in which a first component associated with the one step of the fault isolation procedure is visually distinguished (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.”), wherein the physical layout is displayed adjacent to the one step of the fault isolation procedure (Kell, Fig. 10 and Fig. 11, Examiner’s Note: The diagram on the right side of the display represents a portion of the fault isolation procedure.) and wherein the second user-(Kell, Fig. 10, Examiner’s Note: The diagram on the right side of the display represents a logical layout.).
Kell does not expressly teach the limitations of “receiving, at a remote terminal, a fault code for an aircraft; receiving, at the remote terminal and from a server, a fault code data module of a plurality of data modules, wherein the fault code data module corresponds to the received fault code and wherein the fault code data module comprises a fault isolation procedure corresponding to the received fault code; displaying at least a portion one step of the fault isolation procedure of the fault code data module in an interface of the remote terminal.”
However, Yogesha teaches receiving, at a remote terminal, a fault code for an aircraft (Yogesha, [Col. 3, Lines 58-63], “Inputs to the diagnostic module 18 may be received from the diagnostic systems 20 a-20 n (FIG. 1) or other modules (not shown) of the aircraft 12 (FIG. 1) or computing device 14 (FIG. 1), determined/modeled by other sub-modules (not shown) within the diagnostic module 18, and/or may be some other form of user input that is based on a user interacting with the computing device 14 (FIG. 1).”),
receiving, at the remote terminal and from a server (Yogesha, [Col. 2, Lines 46-48], “Alternatively, the diagnostic system 10 described herein can be implemented in any aircraft 12 having a communication port for connecting a portable computing device (not shown) that is associated with a display device (not shown).”), a fault code data module (Yogesha, Col. 3, Lines 65-68], “The fault monitoring module 30 receives as input fault data 42. The fault data 42 may be generated by one or more of the diagnostic systems 20 a-20 n (FIG. 1) of the aircraft 12.”) of a plurality of data modules (Yogesha, Col. 3, Lines 50-54], “Referring now to FIG. 2, a dataflow diagram illustrates various embodiments of the diagnostic module 18. Various embodiments of diagnostic modules 18 according to the present disclosure may include any number of sub-modules embedded within the diagnostic module 18.”), wherein the fault code data module corresponds to the received fault code (Yogesha, Col. 3, Lines 65-68], “The fault monitoring module 30 receives as input fault data 42. The fault data 42 may be generated by one or more of the diagnostic systems 20 a-20 n (FIG. 1) of the aircraft 12.”) and wherein the fault code data module comprises a fault isolation procedure corresponding to the received fault code (Yogesha, [Col. 4, Lines 32-38], “The fault knowledge manager module 32 receives as input the fault location 46 and the fault data 42. Based on the inputs 42, 46, the fault knowledge manager module 32 determines a fault zone 48 associated with the fault.”); and 
displaying at least a portion one step of the fault isolation procedure of the fault code data module in an interface of the remote terminal (Yogesha, Col. 5, Lines 1-14, “If, however, historical faults do exist for that particular fault zone 48 at 190, the fault data 42 associated with the historical faults is analyzed and the recommendations 52 of the possible failure modes, root-cause, and probable failure effects that are related to the existing fault and other unrelated faults are generated, as applicable at 240. Using the existing knowledge base for the fault, appropriate maintenance decisions 54 are generated at 250. The user can use this information to carry out necessary actions as required.” – Examiner’s Note: Yogesha teaches generating appropriate maintenance decisions for an analyzed fault, which represents steps of a fault isolation procedure.) 
Refer to the analysis of claim 1 for the motivation to combine references. 

Regarding claim 10, Kell teaches the method of claim 9, wherein the fault code data module further comprises a maintenance procedure corresponding to the received fault code (Kell, [0121], “Once at the aircraft with the pre-positioned parts, the maintainer uses the Portable Maintenance Computer (PMC) to access the Interactive Electronic Technical Manual (IETM) (FIG. 10). The Interactive Electronic Technical Manual (IETM) contains theory, troubleshooting, maintenance procedures, and parts data as well as links to the web-based training and the plug locator application (FIG. 11).”).

Regarding claim 12, Kell teaches the method of claim 9, wherein the logical layout comprises an interactive wiring diagram (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.”)

Regarding claim 13, Kell teaches the method of claim 9, wherein the physical layout comprises an interactive 3D model (Kell, Fig. 10 and Fig. 11). 
  
Regarding claim 16, Kell teaches a method, comprising: 
displaying a view of a 3D model of an aircraft on a computing system (Kell, [0095], “The Interactive Electronic Technical Manual (IETM) dynamically generates electronic work cards for schedule maintenance and inspection tasks, displays animations and 3-D interactive graphics for just-in-time training supplementation, integrates with the aircraft IVHMS, avionics, and advanced ground-based diagnostics data for troubleshooting, and interfaces directly to the parts/supply system for inventory checking and parts ordering.” Also, Fig. 10 and Fig. 11), wherein the view of the 3D model is controllable by a user of the computing system wherein (Kell, [0102], “For just-in-time context-sensitive access to training lessons, a user may select a link from within the Interactive Electronic Technical Manual (IETM)…”): 
the 3D model comprises a first set of aircraft components comprising at least one aircraft component (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.” – Examiner’s Note: Kell teaches a plurality of components.);
the first set of aircraft components is visually distinguished from other aircraft components in the 3D model (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.” – Examiner’s Note: Kell teaches a plurality of components in the IETM. Also, Fig. 10 and Fig. 11 displays a plurality of components in the 3D aircraft model.) and 
each component of the first set of aircraft components is selectable by the user of the computing system within the 3D model (Kell, [0121], “The maintainer may connect a Portable Maintenance Computer (PMC) to the network and securely login. Information download includes the work order, associated ground-based diagnostics, pilot debrief session data, and aircraft configuration information. Once at the aircraft with the pre-positioned parts, the maintainer uses the Portable Maintenance Computer (PMC) to access the Interactive Electronic Technical Manual (IETM) (FIG. 10). The Interactive Electronic Technical Manual (IETM) contains theory, troubleshooting, maintenance procedures, and parts data as well as links to the web-based training and the plug locator application (FIG. 11).” – Examiner’s Note: The IETM contains the suspected faulted components.); and 
upon selection of a first aircraft component of the first set of aircraft components within the 3D model, displaying an interactive wiring diagram for the aircraft (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.” – Examiner’s Note: Kell teaches a plurality of components.) wherein at least the first aircraft component of the first set of aircraft components is visually distinguished from a second aircraft component of the first set of aircraft components in the interactive wiring diagram model (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.” – Examiner’s Note: Kell teaches a plurality of components in the IETM. Also, Fig. 10 and Fig. 11 displays a plurality of components in the 3D aircraft model.), wherein each aircraft component displayed within the interactive wiring diagram is selectable by the user of the computing system (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.”). 

Regarding claim 17, Kell teaches the method of claim 16, wherein the first aircraft component of the first set of aircraft components system (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.”) is associated with a first fault isolation procedure (Kell, [0094], “The Interactive Electronic Technical Manual (IETM) features a complete hyper-linked table of contents, detailed search capabilities, and hyperlinks to referenced text and illustrations from within theory of operation descriptions, maintenance operational checks, fault isolation procedures, component repair procedures, and replacement parts.” – Examiner’s Note: Kell teaches a plurality of fault isolations for the plurality of aircraft components.). 

Regarding claim 18, Kell teaches the method of claim 17, wherein the first fault isolation procedure is associated with a first fault code of the aircraft (Kell, [0114], “The Suspect Components screen displays the fault description and the suspect list of components that would cause the failure as determined by the dependency model.”). 

Regarding claim 19, Kell teaches the method of claim 16, further comprising: 
upon selection of a third aircraft component within the interactive wiring diagram (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.” – Examiner’s Note: Kell teaches a plurality of components.), displaying the 3D model of the aircraft (Kell, Fig. 10 and Fig. 11) wherein at least the third aircraft component is visually distinguished from a fourth aircraft component in the 3D model (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.” – Examiner’s Note: Kell teaches a plurality of components in the IETM. Also, Fig. 10 and Fig. 11 displays a plurality of components in the 3D aircraft model.).

Regarding claim 20, Kell teaches the method of claim 16, further comprising:  
displaying a second fault isolation procedure on the computing system teaches displaying a second fault isolation procedure on the computing system (Kell, [0094], “The Interactive Electronic Technical Manual (IETM) features a complete hyper-linked table of contents, detailed search capabilities, and hyperlinks to referenced text and illustrations from within theory of operation descriptions, maintenance operational checks, fault isolation procedures, component repair procedures, and replacement parts.” – Examiner’s Note: Kell teaches a plurality of fault isolations for the plurality of aircraft components.)
upon selection of a fifth aircraft component within second fault isolation procedure Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.” – Examiner’s Note: Kell teaches a plurality of components.), displaying the 3D model of the aircraft (Kell, Fig. 10 and Fig. 11), wherein at least the fifth aircraft component is visually distinguished from a sixth aircraft component in the 3D model (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.” – Examiner’s Note: Kell teaches a plurality of components in the IETM. Also, Fig. 10 and Fig. 11 displays a plurality of components in the 3D aircraft model.) 

Regarding claim 21, Kell teaches wherein the physical layout and the logical layout are displayed simultaneously on the interface of the remote terminal (Kell, Fig. 10 and Fig. 11). 

Regarding claim 22, Kell teaches the method of claim 9, wherein the displayed logical layout also displays a second component that is logically associated with the first component, wherein the second component is visually distinguished (Kell, [0091], “Each failure symptom in the advanced ground-based diagnostics system session is supported by a simplified schematic (FIG. 11) developed to show the wiring and components associated with the particular failure symptom. Access is also provided to the full system “intelligent” schematic, and hyperlinked locator diagrams. All of these features provide the Interactive Electronic Technical Manual (IETM) with Class V IETM functionality.” – Examiner’s Note: Kell teaches a plurality of components in the IETM. Also, Fig. 10 and Fig. 11 displays a plurality of components in the 3D aircraft model.)

Regarding claim 23, Kell does not expressly teach the limitations of claim 9. 
However, Yogesha teaches the method of claim 9, wherein displaying the at least a portion one step of the fault isolation procedure of the fault code data module in an interface of the remote terminal further comprises:
displaying a first yes-or-no question having two or more user-selectable responses (Yogesha, Col. 4, Lines 65-68, “The data analysis module 34 further analyzes the data to determine appropriate maintenance decisions 54. A user can use this information 52, 54 to carry out necessary maintenance actions as required. The user can also suggest appropriate maintenance decisions based on experience and reasoning via user input 56. The data analysis module 34 can update the knowledge base datastore 40 with the user input 52 for future analysis.” – Examiner’s Note: Kell teaches “maintenance decisions” which represents a step in the fault isolation process. Further, Kell teaches that the user can suggest appropriate maintenance decisions, which represents user-selectable responses.), wherein selecting one of the user-selectable responses displays a different step of the fault isolation procedure comprising a second yes-or-no question, wherein the different step that is displayed is based on the selected user-selectable response (Yogesha, Col. 4, Lines 65-68, “The data analysis module 34 further analyzes the data to determine appropriate maintenance decisions 54. A user can use this information 52, 54 to carry out necessary maintenance actions as required. The user can also suggest appropriate maintenance decisions based on experience and reasoning via user input 56. The data analysis module 34 can update the knowledge base datastore 40 with the user input 52 for future analysis.” – Examiner’s Note: Yogesha teaches the ability to update the knowledge base datastore based on the user input, which represents a different step in the fault isolation procedure as necessary maintenance actions are required.).
Refer to the analysis of claim 1 for the motivation to combine references.

Regarding claim 24, Kell teaches the system of claim 1, wherein the first wiring diagram comprises a fifth hyperlink (Kell, [0094], “The Interactive Electronic Technical Manual (IETM) features a complete hyper-linked table of contents, detailed search capabilities, and hyperlinks to referenced text and illustrations from within theory of operation descriptions, maintenance operational checks, fault isolation procedures, component repair procedures, and replacement parts.” – Examiner’s Note: Kell teaches an Interactive Electronic Technical Manual (IETM) containing a plurality of hyperlinks.), and wherein the instructions, when executed, further cause the processor to: upon selection by the user of the fifth hyperlink, display the fault isolation procedure (Kell, [0094], “The Interactive Electronic Technical Manual (IETM) features a complete hyper-linked table of contents, detailed search capabilities, and hyperlinks to referenced text and illustrations from within theory of operation descriptions, maintenance operational checks, fault isolation procedures, component repair procedures, and replacement parts.”). 

Conclusion
	Claims 1-5, 7-10, 12, 13, and 16-24 are rejected.
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Thomas et al. (U.S. Patent Publication No. 2010/0063754 A1) discloses a computer implemented method, apparatus, and computer usable program product for illuminating faults in a wiring system. The wiring system is monitored for a fault during operation of the wiring system. In response to detecting the fault, a location of the fault within the wiring system is estimated. A wiring diagram is presented for the wiring system with an indication of the location of the fault within the wiring system.
Hadley et al. (U.S. Patent Publication No. 2016/0054889 A1) discloses an apparatus provided for implementation of a system for integrated visualization and analysis of a complex system such as an aircraft composed of a plurality of elements.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        04/19/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128